        Case 5:19-cr-00003-DCB-LRA Document 54 Filed 10/24/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  WESTERN DIVISION

UNITED STATES OF AMERICA

VS.                                                              CRIMINAL NO. 5:19CR3DCB-LRA

BORIS WARD                                                                                DEFENDANT

                        UNOPPOSED MOTION FOR CONTINUANCE

        COMES NOW, Defendant, Boris Ward, by and through counsel, and files this Unopposed

Motion for Continuance in the above styled and referenced cause, and, as grounds in support of the

same, would state unto this Honorable Court, as follows:

        1. The trial in this matter is currently set for the trial on November 4, 2019.

        2 The additional time requested is a reasonable period of delay, as at the present time,

counsel for defendant herein has suffered an unforeseen illness that he is currently under doctor’s

orders and treatment. Said counsel will not be able to participate fully in the trial of this case at the

present time. Any further proof shall either be presented to the court off record or, hopefully, under

seal.

        3. The defendant requests that this continuance be granted in order that his counsel may

fully be able to meaningfully represent him.

        4. The Defendant is seeking a continuance of the trial. Defendant does not request this

continuance to cause unjust delay but so that justice may be done.

        5. Defendant, after being fully advised of his rights pursuant to the Speedy Trial Act, hereby

agrees to this request and specifically waives the time period covered by this continuance if granted,

and further states that the request is not for delay, but, is in the interests of justice and fairness.

        6. Counsel has conferred with the Assistant United States Attorney Bert Carraway and has
       Case 5:19-cr-00003-DCB-LRA Document 54 Filed 10/24/19 Page 2 of 3



been informed that the Government has no objection to a continuance and agrees to the same.

       WHEREFORE PREMISES CONSIDERED, Defendant Boris Ward, by and through

undersigned counsel respectfully requests that this Motion for Continuance be received and

considered by this Honorable Court and after same issue an Order granting continuance of the

previously set trial date and all related deadlines in this cause to the next term.

       This, the 24th day of October, 2019.

                                               Respectfully Submitted,

                                               BORIS WARD, DEFENDANT

                                               BY:      /s/ Larry Stamps
                                                       LARRY STAMPS, MSB #7773
                                                       Attorney for Defendant


OF COUNSEL:

STAMPS & STAMPS
ATTORNEYS AT LAW
269 EAST PEARL STREET
JACKSON, MISSISSIPPI 39201
POST OFFICE BOX 2916
JACKSON, MISSISSIPPI 39207-2916
TELEPHONE: (601) 354-4747
       Case 5:19-cr-00003-DCB-LRA Document 54 Filed 10/24/19 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I, the undersigned attorney for defendant, Boris Ward, do hereby certify that I have on this

date, electronically filed this foregoing with the Clerk of this Court using the ECF System, which

sent notification of such filing to the party(ies) and attorney(s) of record for the United States:

                               Herbert S. Carraway, Esquire
                               U.S. Department of Justice
                               Asst. United States Attorney
                               501 East Court Street
                               Suite 4.430
                               Federal Courthouse
                               Jackson, Mississippi 3201

       THIS, the    24th    day of October, 2019.

                                                  s/ Larry Stamps
                                               ATTORNEY FOR DEFENDANT
